Citation Nr: 0825140	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-31 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right genu 
recurvatum with patella hypermobility claimed as 
patellofemoral syndrome.

2.  Entitlement to service connection for a right knee 
disability, to include genu recurvatum with patella 
hypermobility and patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1992 to 
February 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for right genu 
recurvatum with patella hypermobility claimed as 
patellofemoral syndrome, finding that the veteran had not 
submitted new and material evidence to reopen the claim.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Based on the evidence of record, the issue has been changed 
as noted on the cover.

The issue of service connection for a right knee disability 
to include right genu recurvatum with patella hypermobility 
and patellofemoral syndrome is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for right knee genu recurvatum with patella 
hypermobility claimed as patellofemoral syndrome in May 1996.  
The appellant did not appeal the decision and it is now 
final.

2.  Evidence received since the May 1996 rating decision is 
not cumulative and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for a right knee disability, to include genu 
recurvatum with patella hypermobility claimed as 
patellofemoral syndrome.



CONCLUSION OF LAW

New and material evidence has been received since the May 
1996 RO decision and the claim of entitlement to service 
connection for right knee genu recurvatum with patella 
hypermobility claimed as patellofemoral syndrome is reopened. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied entitlement to service connection 
for right knee genu recurvatum with patella hypermobility 
claimed as patellofemoral syndrome in May 1996 on the basis 
that the veteran's right knee condition was a congenital 
disorder that was not subject to service connection.  The 
appellant was notified of this decision, but did not file an 
appeal.  Thus, the decision became final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d) (2007).

The appellant filed a claim to reopen his claim for service 
connection for "a right knee condition" in November 2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered since the last final RO decision in 
May 1996 includes Navy Medical Board evaluations dated in 
November 1994 and January 1995, which note that while the 
veteran had benign hypermobility of the joints prior to 
service, the patellofemoral syndrome did not pre-exist 
service.  The veteran further submitted statements that she 
continued to experience problems with her knee.  

The evidence received since the last final RO decision is new 
and material.  Specifically, the evidence shows the veteran's 
right patellofemoral syndrome did not pre-exist service.  
This was not established at the time of the last rating 
decision and raises a reasonable possibility of 
substantiating the claim.  The veteran's statements provide 
further support that she has a present right knee disability 
related to her service, which was not reflected in the record 
at the time of the last rating decision.  As noted, in 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus, 3 
Vet. App. at 513.  Therefore, the information submitted since 
the last final rating decision constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a); and 
reopening the claim is warranted. 38 U.S.C.A. § 5108.

The veteran's claim to reopen the claim for service 
connection for a right knee disability has been considered 
with respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for a right knee disability and 
the claim is reopened.






REMAND

A medical opinion is necessary to resolve the veteran's 
service connection claim for a right knee disability.  

The service medical records did not show the presence of a 
right knee disability at the time of entry into service in 
April 1992.  An October 1993 service medical record shows the 
veteran injured her right knee when her right hip gave out 
when she was running, causing her to fall on her knees.  She 
complained that her knee popped and cracked since her fall.  
She was given a provisional diagnosis of questionable post 
cruciate tear.  Later service medical records dated in 1994 
show findings of traumatic exacerbation of patellofemoral 
syndrome.  It was also noted that the veteran's right knee 
was hypermobile.

At Naval Medical Board evaluations conducted prior to her 
discharge from service in November 1994 and January 1995, it 
was noted that the veteran had benign hypermobile joint 
syndrome that pre-existed service but that her patellofemoral 
syndrome did not pre-exist service.  The November 1994 report 
specifically noted that the veteran was well until she 
injured her knee in October 1993.

After service in March 1996, a VA examiner found that the 
veteran's hypermobility and genu recurvatum were congenital 
conditions that were not related to her service.  The 
examiner further found that her knee symptoms were due to 
patella hypermobility secondary to marked genu recurvatum and 
not any injury sustained in service.

The veteran asserts that even though the medical evidence 
shows her right knee disability is a congenital disability, 
she never experienced any problems with her right knee until 
her in-service injury in 1993.

The medical evidence in this case is unclear with respect to 
whether or not the patellofemoral syndrome, which was found 
by the Naval Medical Board to not have pre-existed service, 
is a disability that first began in service separate from the 
hypermobility or is part and parcel to the congenital genu 
recurvatum and hypermobility.

If the patellofemoral syndrome is a disability that began in 
service, the medical evidence needs to show whether or not 
any present disability in the right knee is related to this 
in-service incurrence.

If the patellofemoral syndrome is part and parcel to the 
congenital genu recurvatum and hypermobility, a medical 
opinion needs to discuss whether this disability was subject 
to a superimposed injury or disease in service or aggravated 
in service, particularly when the veteran fell on her knees 
in October 1993.

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9.  However, if the congenital or 
development defect was subject to superimposed injury or 
disease, the resultant disability may be service-connected.  
VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease (as 
opposed to a defect) can be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Id.

The term "defect" is definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination for a physician to 
provide the following:

(a)  List all present disabilities of the 
right knee.  In order to make this 
assessment conduct all necessary studies 
including X-ray and MRI examinations.

(b)  State whether any disabilities in the 
right knee are congenital defects or 
diseases.

Note: A defect is defined as a structural 
or inherent abnormality or condition that 
is more or less stationary in nature.  A 
disease is defined as any deviation from 
or interruption of the normal structure or 
function of any part, organ, or system of 
the body that is manifested by a 
characteristic set of symptoms and signs 
and whose etiology, pathology, and 
prognosis may be known or unknown.

(c)  To the extent that any disabilities 
in the right knee are not congenital, 
state whether it is at least as likely as 
not that they are related to the veteran's 
service, particularly her fall on her 
knees in October 1993.

(d)  To the extent that any defects in the 
right knee are congenital, state whether 
they were subject to a superimposed injury 
or disease in service.

(e)  To the extent that any diseases in 
the right knee are congenital, state 
whether current manifestations constitute 
aggravation of the condition.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.  

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


